            Case 3:14-cr-00175-WHA Document 1377 Filed 04/16/21 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                       Case No. 14-CR-00175-WHA
20
                                  Plaintiff,         PG&E’S RESPONSE TO REQUEST
21                                                   FOR 2020 ANALYSIS
22          v.                                       Judge: Hon. William Alsup
23   PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28

                           PG&E’S RESPONSE TO REQUEST FOR 2020 ANALYSIS
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1377 Filed 04/16/21 Page 2 of 3




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   response to the Court’s Request for 2020 Analysis in a similar format as the chart PG&E

 3   provided the Court on March 29, 2021 for 2019. (Dkt. 1376; see Dkt. 1369-1.)

 4                  PG&E is producing as Exhibit A a similar chart that includes, for 2020, the

 5   estimated impact that PG&E’s tree-overstrike and Priority 1 and Priority 2 proposals may have

 6   had in expanding the scope of PSPS events under the models PG&E had in place in 2020. (See

 7   Dkt. 1369 at 2-3.) PG&E reiterates that the figures included in the chart are approximations that

 8   are based on several assumptions, but PG&E believes that they are directionally representative of

 9   the impact that these differences in PSPS protocols could have had if applied in 2020.1

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
         1
25         In particular, PG&E notes that the estimated impact if PG&E had considered Priority 1 and
     Priority 2 trees in 2020 (as estimated in Exhibit A) assumes that in 2020, PG&E would not have
26   mitigated outstanding Priority 1 or Priority 2 trees prior to the de-energization event. As
     described during the March 23 hearing, when PG&E implements the proposal regarding
27
     Priority 1 and Priority 2 trees this year, it intends to mitigate some or all outstanding Priority 1
28   and Priority 2 trees to help avoid the de-energizations that would be triggered by such trees.
                                                    2
                            PG&E’S RESPONSE TO REQUEST FOR 2020 ANALYSIS
                                       Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1377 Filed 04/16/21 Page 3 of 3




 1   Dated: April 16, 2021                        Respectfully Submitted,

 2                                                JENNER & BLOCK LLP
 3

 4                                              By:    /s/ Reid J. Schar
                                                      Reid J. Schar (pro hac vice)
 5
                                                  CRAVATH, SWAINE & MOORE LLP
 6

 7
                                                By:    /s/ Kevin J. Orsini
 8                                                    Kevin J. Orsini (pro hac vice)

 9                                                CLARENCE DYER & COHEN LLP
10

11                                              By:    /s/ Kate Dyer
                                                      Kate Dyer (Bar No. 171891)
12

13                                              Attorneys for Defendant PACIFIC
                                                GAS AND ELECTRIC COMPANY
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
                         PG&E’S RESPONSE TO REQUEST FOR 2020 ANALYSIS
                                    Case No. 14-CR-00175-WHA
